111 F.3d 20
UNITED STATES of America, Plaintiff-Appellee,v.Loreta De-Ann COFFMAN, Defendant-Appellant.
No. 93-9081.
United States Court of Appeals,Fifth Circuit.
April 10, 1997.

William T. Hughey (Court-appointed), Dallas, TX, for Clark.
Gary A. Udashen, Milner, Goranson, Sorrels, Udashen, Wells & Parker, Dallas, TX, for Wilson.
Timothy Crooks, Asst. Federal Public Defender, Fort Worth, TX, Ira R. Kirkendoll, Federal Public Defender, Dallas, TX, for Coffman.
Michael Sean Quinn (Court-appointed), Austin, TX, for Levels.
Loreta De-Ann Coffman, Lexington, KY, pro se.
Joe C. Lockhart, Asst. U.S. Atty, Paul E. Coggins, U.S. Atty., Dallas TX, for U.S.
Appeal from the United States District Court for the Northern District of Texas;  Robert B. Maloney, Judge.
Prior report:  --- U.S. ----, 117 S.Ct. 40, 136 L.Ed.2d 3.
Before GARWOOD, DUHE and PARKER, Circuit Judges.

BY THE COURT:

1
The Supreme Court of the United States vacated this Court's previous order as to Loreta De-Ann Coffman, see United States v. Clark, 67 F.3d 1154 (5th Cir.1995), and remanded it for further consideration in light of Bailey v. United States, --- U.S. ----, 116 S.Ct. 501, 133 L.Ed.2d 472 (1996).


2
IT IS ORDERED that the motion of appellant, Loreta De-Ann Coffman, to summarily reverse, vacate, and remand for resentencing is GRANTED.  Loreta De-Ann Coffman's conviction for violation of 18 U.S.C. § 924(c)(1) is REVERSED, her sentence is VACATED, and this case is REMANDED to the district court for resentencing.